                Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 1 of 9




                                       EXHIBIT 1

                                    Services Agreement




DOCS_SF:102749.2 23629/001
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 2 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 3 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 4 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 5 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 6 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 7 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 8 of 9
Case 20-12602-BLS   Doc 113-1   Filed 11/13/20   Page 9 of 9
